Gray, C. J.
This action, and that in which the defendants were summoned as trustees of the plaintiff, were returnable at the same term. Until that term, this plaintiff could not know whether the trustee process would be entered, and these defendants were not and could not be adjudged his trustees therein, nor the fact stated on the record of this action. The plaintiff, by the express provision of the Gen. Sts. c. 142, § 20, was entitled to judgment in this action for the costs due to him, which must include the taxable costs before and at that term, and no more have been allowed in this case. Taxation affirmed.